Citation Nr: 0947132	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-25 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an effective date earlier than December 
14, 2006, for the grant of service connection for bilateral 
hearing loss.

3.  Entitlement to an effective date earlier than December 
14, 2006, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk

INTRODUCTION

The Veteran had active service from August 1953 to June 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
that rating decision, the RO granted the Veteran's claim for 
service connection for bilateral hearing loss, and assigned 
an initial non-compensable (0 percent) rating for the 
disability retroactively effective from December 14, 2006, 
the date of receipt of the Veteran's claim.  The RO also 
granted the Veteran's claim for service connection for 
tinnitus, and assigned an initial 10 percent rating for the 
disability retroactively effective from December 14, 2006, 
the date of receipt of the Veteran's claim.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (indicating when this 
occurs VA adjudicators must consider whether the Veteran's 
rating should be "staged" to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at others).  The Veteran appealed for 
earlier effective dates for the grants of service connection 
for bilateral hearing loss and tinnitus.  He also appealed 
for a higher initial rating for his service-connected 
bilateral hearing loss.  

Following the RO certification of this appeal to the Board in 
March 2009, the Veteran submitted additional evidence.  
However, he waived his right to have the RO initially 
consider it.  38 C.F.R. §§ 20.800, 20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board is remanding the claim of entitlement to a higher 
initial rating for bilateral hearing loss to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.




FINDINGS OF FACT

1.  The Veteran was separated from active service in June 
1955; he did not raise a claim of entitlement to service 
connection for any disability within one year of his 
discharge from service.

2.  In September 1982, the Veteran submitted an application 
for benefits to the VA; he claimed entitlement to service 
connection for bilateral hearing loss and tinnitus.

3.  In an October 1982 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus; the Veteran was notified 
that same month, but did not appeal the decision.

4.  On December 14, 2006, the Veteran submitted an 
application to reopen his claims for entitlement to service 
connection for bilateral hearing loss and tinnitus.

5.  In an April 2007 rating decision, the RO denied the 
Veteran's claims due to a lack of new and material evidence.  
In May 2007, the Veteran filed a Notice of Disagreement (NOD) 
in regards to this decision.

6.  In an August 2007 rating decision, the RO granted the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss with an evaluation of 0 percent (non-
compensable), effective December 14, 2006, the date of the 
Veteran's claim to reopen.  

7.  In an August 2007 rating decision, the RO granted the 
Veteran's claim of entitlement to service connection for 
tinnitus with an evaluation of 10 percent, effective December 
14, 2006, the date of the Veteran's claim to reopen.  






CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
14, 2006 for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.400 
(2009).  

2.  The criteria for an effective date earlier than December 
14, 2006 for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.155, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the veteran; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

As to the issues of earlier effective dates for the service 
connection claims on appeal in this case, the Board concludes 
that to proceed to a decision on the merits would not be 
prejudicial to the Veteran.  As delineated below, the Board 
finds that the Veteran's earlier effective date claims must 
be denied as a matter of law.  Therefore, there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating his claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


The Merits of the Earlier Effective Date Claims

In September 1982, the Veteran submitted an application for 
benefits to the VA; he claimed entitlement to service 
connection for bilateral hearing loss and tinnitus.  In an 
October 1982 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  The Veteran was notified that 
same month, but did not appeal the decision.  The Veteran 
asserts that his effective date should be from the date of 
his September 1982 claim.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).

Review of the claims file reveals that the Veteran was 
separated from active service in June 1955.  There is no 
evidence of record to indicate that the Veteran raised a 
claim of entitlement to service connection for any disability 
within one year of his discharge from service in 1955.  In 
September 1982, the Veteran submitted an application for 
benefits to the VA; he claimed entitlement to service 
connection for bilateral hearing loss and tinnitus.   

In an October 1982 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Veteran was 
notified that same month, but did not appeal the decision.

The Veteran had one year from the October 1982 notification 
of the denial of service connection to initiate an appeal by 
filing a NOD with the decision, and after the issuance of a 
statement of the case (SOC), a substantive appeal.  The 
Veteran never filed an NOD.  Thus, the decision became final 
when an appeal was not initiated or perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 
C.F.R. §§ 3.160(d), 20.201, and 20.302(a).

On December 14, 2006, the Veteran again sought service 
connection for bilateral hearing loss and tinnitus.  However, 
the RO denied the claim for lack of new and material evidence 
in April 2007; the Veteran subsequently submitted a NOD in 
that same month.  In an August 2007 rating decision, the RO 
granted the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus and 
assigned an effective date of December 14, 2006; the Veteran 
was notified of the award the next month, and subsequently 
submitted a NOD in October 2007.

The final decision of October 1982 can only be overcome by a 
request for revision based on CUE, or by a request to reopen 
the previously final decision based upon new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 5109A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.105(a), 3.156(a) (2009).  However, 
because the proper effective date for an award of service 
connection based on a claim to reopen can be no earlier than 
the date on which that claim was received, only a request for 
revision premised on CUE can result in the assignment of an 
effective date earlier than October of 1982.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2); Leonard v. Nicholson, 405 
F.3d 1333 (2005).

As the Veteran's request for earlier effective dates for the 
grants of service connection herein may not be reasonably 
construed as claims based upon CUE in the October 1982 rating 
decision, and as the RO has not developed the issue as such, 
the Board finds no allegation of fact or law upon which 
relief may be granted.  To find otherwise, the Board would 
err in entertaining an improper "claim" without imposing the 
strictures of finality.  There is also no record of any 
communication from the Veteran dated since October 1982 that 
could constitute an earlier unadjudicated claim for service 
connection for hearing loss or tinnitus.  Accordingly, the 
Veteran's claims for earlier effective dates for the grants 
of service connection for bilateral hearing loss and tinnitus 
must be denied as legally insufficient.  38 U.S.C.A. § 
7105(d)(5). Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit).




ORDER

An effective date earlier than December 14, 2006 for the 
grant of service connection for the bilateral hearing loss is 
denied.

An effective date earlier than December 14, 2006 for the 
grant of service connection for the tinnitus is denied.


REMAND

Regrettably, the Board must remand the claim for entitlement 
to a higher initial rating for bilateral hearing loss for 
further development and consideration.  Although the Board 
sincerely regrets this additional delay, it is necessary to 
ensure there is a complete record upon which to decide this 
claim so the Veteran is afforded every possible 
consideration.

A review of the claims file shoes that the Veteran last had a 
VA compensation and pension examination (C&P exam) for his 
bilateral hearing loss in August 2007.  And even then, 
the examination was primarily for a medical nexus opinion 
concerning the cause of his bilateral hearing loss - and in 
particular, whether it is related to his military service.  
But service connection since has been granted and the more 
determinative issue now is the severity of the condition, no 
longer its cause.

The Court has held that when a Veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (where the Court determined the Board 
should have ordered a contemporaneous examination of the 
Veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See also 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Therefore, the Board finds that the Veteran needs to be 
reexamined to assess the severity of his hearing loss.

Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in the final report of 
the evaluation.  At present there is no indication of the 
functional effects the Veteran experiences as a result of his 
bilateral hearing loss - including, for example, in his day-
to-day activity and civilian occupation.

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for another C&P 
audiological examination to assess the 
current severity of his bilateral 
hearing loss.

Have the designated examiner review the 
claims file, including a complete copy 
of this remand, for the pertinent 
medical and other history.

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should then specifically report the 
auditory thresholds in the applicable 
frequencies.  

In addition to objective test results, 
the examiner should fully describe the 
functional effects caused by the hearing 
disability in the final report of the 
evaluation, including specifically the 
effect of the Veteran's hearing loss on 
his ability to communicate via the 
telephone and the impact of this on his 
employability and civilian occupation.  
In addition, the examiner should address 
whether, and to what extent, the 
Veteran's bilateral hearing loss 
decreases his ability to communicate 
effectively with other people.  In 
addressing the functional effects of the 
hearing loss on the occupational 
functioning generally, the examiner 
should consider the Veteran's employment 
history, educational background, and 
day-to-day functioning in relation to 
his bilateral hearing loss.  In forming 
the opinion, the examiner should 
disregard both the age and any 
nonservice-connected disabilities of the 
Veteran.  All opinions must be supported 
by a clear rationale, if necessary with 
citation to relevant medical findings.

2.  Then readjudicate the Veteran's 
claim in light of the additional 
evidence.  If the claim is not granted 
to his satisfaction, send the Veteran 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


